El Juez Asociado Sb. del Tobo,
emitió la opinión del tribunal.
Miguel Coll Mayol fue acusado por “ofrecer y tener para la venta en un cafetín pan sin estar rotulado, indicando el peso de cada bollo ni el nombre del fabricante,” en octubre 17 de 1917. Fue condenado por la corte municipal.- Apeló, y condenado también por la de distrito, recurrió para ante este Tribunal Supremo.
En el acto del juicio el acusado introdujo como prueba una carta fechada el 27 de octubre de 1917, firmada por Manuel G-orbea, Jefe del Negociado de Pesas y Medidas, que dice: ‘ ‘ En contestación a su carta fecha 25 del mes corriente, tengo» el honor de informarles que los panecillos de fantasía dulces, y cuyo peso sea menor de cien gramos, no están sujetos al requisito de la rotulación. En opinión de este negociado esos panecillos deben considerarse como dulces, al igual que los bizcochos, panes de mallorca, panes suizos, etc.” El fiscal se opuso, y - la corte se negó a aceptar la carta como prueba. Alega el acusado que la corte erró al proceder de tal modo. La carta es de fecha posterior a la comisión del delito y con-tiene una opinión de un funcionario público y nada más. En cuanto a la aplicación -del artículo 27 del reglamento de pesas y medidas, no se necesitaba la carta para invocarla. No se ha cometido el error señalado. Véase la decisión de esta corte de 25 de junio actual en el caso No. 1274, El Pueblo v. Coll, (pág. 444).
La prueba practicada demuestra que el pan que se vendióen este caso era pan dulce cuyo peso no llegaba a cien gramos. Y el apelante sostiene que tal hecho no constituye infracción alguna penada por la ley.
Se imputa directamente al acusado la violación de la sec-ción 2 de la Ley No. 13 de 1917, que dispone que todo pan que se venda o se ofrezca para la venta en Puerto Eico y cuyo peso sea mayor o menor que el que se establece para la unidad tipo (4.53 gramos), deberá llevar su rótulo claro con *491el peso correcto y el nombre del fabricante. La ley no dis-tingue, se refiere a pan en general, y en cnanto al peso sólo excluye de la necesidad del rótulo a la unidad típica.
El Negociado de Pesas y Medidas dirigió, el 23 de abril de 1917, la circular No. 55, a los fabricantes y vendedores de pan de la Isla, en la cual se dan reglas para el mejor cumpli-miento de la ley. Nada existe en dicha circular que pueda favorecer la contención del apelante.
El apelante se basa en el artículo XXVII de las Eeglas y Reglamentos de 3 de diciembre de 1913, para poner en vigor la Ley de Pesas y Medidas de 18 de agosto de 1913, que termina así: “Las disposiciones de este artículo no se in-terpretarán como aplicables a bizcochos, etc., que pesen menos de 100 gramos (o % ele libra).” Y, además, en la circular No. 6, de mayo 3, 1914, del Negociado de Pesas y Medidas, en cuyo párrafo segundo, se dice: “Los bizcochos, etc., y los panes dulces y de fantasía que pesen menos de un cuarto de libra o de 100 gramos, son los únicos que se eximen de los requisitos de este artículo.”
Como puede verse, tanto la regla como la circular invo-cadas son anteriores a la Ley No. 13 de 12 de abril de 1917.
La regla no está en conflicto con la ley nueva, ya que habla solamente de bizcochos, pero sí la circular en el particular indicado.
El único medio de excluir el “pan dulce” de los efectos de la Ley No. 13 de 1917, sería llegando a la conclusión de que aunque se le llama pan no es tal pan dentro del significado y de la intención de la ley. No se ha demostrado que ese sea el caso y entre tanto debe aplicarse la ley en toda su extensión.
Debe confirmarse la sentencia recurrida por virtud de la cual se condenó al acusado a pagar un peso de multa y en su defecto a sufrir un día de cárcel.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.